Citation Nr: 1608053	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to November 1968, and from February 1969 to August 1974.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) via videoconference in August 2015.  In November 2015, the Board informed the Veteran that the VLJ who had conducted the prior hearing is currently unavailable to participate in a decision in his appeal, and that he had the option of requesting another hearing before the VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2015).  In December 2015, the Veteran indicated that he did not wish to have another hearing before the Board, and that he wished his case to be considered on the evidence of record.  Thus, there is no prejudice to the Veteran in proceeding with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
   

FINDINGS OF FACT

1.  The Veteran is currently service connected for seven disabilities; he has a combined rating of 90 percent, with a single disability rated at 40 percent or higher.  

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.   


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently service-connected for seven disabilities: posttraumatic stress disorder (PTSD), rated at 50 percent; coronary artery disease, rated at 30 percent; microalbuminuria, rated at 30 percent; diabetes mellitus, type II, at 20 percent; hallux valgus, right fourth and fifth metatarsals, rated at 10 percent; peripheral neuropathy of the right lower extremity, rated at 10 percent; and peripheral neuropathy of the left lower extremity, rated at 10 percent.  The Veteran's combined rating is 90 percent, and he has a single disability (PTSD) ratable at 40 percent or more.  Accordingly, the Veteran meets the schedular criteria for a TDIU.

The record reflects that the Veteran has a high school education.  After his separation from service, he worked a series of jobs in construction and manufacturing, but did not stay in any job for long.  In an August 2011 application for benefits, the Veteran indicated he last worked full time in 1987 in construction.  He utilized VA educational benefits for job retraining, but was unable to complete any of the courses in which he enrolled.  

VA treatment records from 1979 to 1991 show that the Veteran was hospitalized for suicide attempts on at least six different occasions during that period of time; he also had other hospitalizations for alcohol abuse, without overt suicidal ideation.  A 1983 statement from the Veteran expresses his desire to commit suicide, and indicates that he was frustrated by his inability to obtain employment that paid more than minimum wage; he indicated that he worked harder than most and was despondent over his inability to establish a career or obtain a better-paying job.  His only relationship was with his wife; he expressed no interest in social interactions with others.   The overall tenor of the letter indicates significant deficiencies in the Veteran's ability to establish and maintain effective work and social relationships.   

In August 1990, the Veteran had a heart attack, which was attributed to his service-connected ischemic heart disease.  He has not worked since that time.  A February 1991 Social Security Administration (SSA) psychiatric evaluation noted that the Veteran has had a great deal of difficulty adjusting to civilian life, and described him as having a "mental disorder which could result in deterioration of his adjustment in an employment setting."  In January 1992, the Veteran was awarded disability benefits from SSA; the disability determination indicates that the physical limitations of the Veteran's heart disease, coupled with the social and occupational impairment caused by his PTSD, rendered him unemployable. 

During a November 1993 VA PTSD examination, the Veteran advised the examiner that he could not work because "he just got mad at people and quit."  

An April 2011 VA cardiac disorders examination found that the Veteran's coronary artery disease impacted his ability to maintain employment because he got angina at MET level below what is required to work in construction.  

An October 2011 PTSD examination found that the Veteran "is employable, but his symptoms would interfere with employment.  He would have to get along with others."  A January 2012 VA general medical examination concluded that "the Veteran is unemployable due to cardiac chest pain and [shortness of breath] with moderate activity and therefore could not perform activities required for routine employment.  He could complete and tolerate sedentary forms of employment."  

In an August 2011 statement and during his August 2015 hearing testimony, the Veteran indicated that his limited education and occupational skill set precluded him from obtaining any kind of sedentary employment. 

On review, the record establishes the Veteran's inability to work in his prior field as a result of his ischemic heart disease.  The SSA, as well as all of the VA examiners who have evaluated the Veteran since his heart attack, concluded that the severity of the Veteran's heart disease precludes him from participating in manual labor.  

The October 2011 VA examiner found that the Veteran would likely be able to perform sedentary labor, despite his heart disease and PTSD.  However, the examiner did not consider the Veteran's education and work history when reaching this conclusion.  Given the Veteran's education and history of working in fields that require both manual labor and an ability to maintain civil working relationships with colleagues and superiors, the Board finds it difficult to conceive of an occupation he could secure or follow even if he could physically perform sedentary work.  His PTSD symptoms, and particularly his irritability and inability to establish and maintain effective work relationships, would undoubtedly impact any possible sedentary employment available to him in light of his education and work history.  

In summary, when reasonable doubt is resolved in the Veteran's favor, the Board concludes that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted.  


ORDER

A TDIU is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


